—Order unanimously affirmed with costs. Memorandum: We affirm for reasons stated in the decision at Supreme Court (Bradstreet, J.). We add only that defendant Lakeside Country Club of Penn Yan, Inc. raises for the first time on appeal the doctrine' of “danger invites rescue” (see, Ha-Sidi v South Country Cent. School Dist., 148 AD2d 580, 582). Thus, that *1072contention is not preserved for our review. Were we to reach it, we would conclude that it has no merit. (Appeal from Order of Supreme Court, Steuben County, Bradstreet, J. — Summary Judgment.) Present — Green, J. P., Lawton, Pigott, Jr., Callahan and Balio, JJ.